     Case 2:20-cv-00208-KJD-BNW Document 12 Filed 05/20/20 Page 1 of 2



1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                 ***

9     TERRY R. COCHRANE,                                   Case No. 2:20-cv-00208-KJD-BNW
10                                        Plaintiff,               ORDER
             v.
11
      NEVADA DEPARTMENT OF
12    CORRECTIONS, et al.,

13                                    Defendants.

14

15

16   I.     DISCUSSION

17          An order mailed to Plaintiff at the address he provided to the Court has been

18   returned as undeliverable. (ECF No. 11). The Court notes that pursuant to Nevada Local

19   Rule of Practice IA 3-1, a “pro se party must immediately file with the court written

20   notification of any change of mailing address, email address, telephone number, or

21   facsimile number. The notification must include proof of service on each opposing party

22   or the party’s attorney. Failure to comply with this rule may result in the dismissal of the

23   action, entry of default judgment, or other sanctions as deemed appropriate by the court.”

24   Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days from the date of entry of

25   this order to file his updated address with this Court. If Plaintiff does not update the Court

26   with his current address within thirty (30) days from the date of entry of this order, the

27   Court will dismiss this action without prejudice.

28
                                                       1
     Case 2:20-cv-00208-KJD-BNW Document 12 Filed 05/20/20 Page 2 of 2



1
     II.    CONCLUSION
2
            For the foregoing reasons, it is ordered that Plaintiff shall file his updated address
3
     with the Court within thirty (30) days from the date of this order.
4
            It is further ordered that, if Plaintiff fails to timely comply with this order, the Court
5
     shall dismiss this case without prejudice.
6

7           DATED: May 20, 2020.

8
                                                  UNITED STATES MAGISTRATE JUDGE
9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                    2
